Title: Thomas W. Griffith to James Madison, 1 December 1831
From: Griffith, Thomas Waters
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Baltimore
                                
                                1 Decem 1831
                            
                        
                        The acknowledgement of the receipt of my communication on the subject of the Constitution and Manufactures,
                            which you did me the favor to address me on the 22 September last, claims my thanks, and your appology for declining any
                            further remarks on that subject, more than sufficient.
                        Having passed through some of the critical Scenes of the French Revolution among that people, and desirous to
                            communicate my opinions on the progress of the present revolution there, I thought I should attract more attention by
                            addressing them to Genl. Lafayette, and inclosed him, with an appologetic explanation, a Copy; of which you should have
                            recieved another by Mail, and having now reprinted the same, with some additions, I sent you a Copy of this also,
                            yesterday.
                        Whether the General will think necessary to answer my Letter or the inclosure, I know not, but passages from
                            Europe have been so long this Fall, that I cannot know if they have arrived or miscarried, as yet—And, whether you shall
                            approve or disapprove these opinions, I do hope that the sending them to you, will be considered as another evidence of that
                            Respect with which I am, Sir, Yr very humb. Servt.
                        
                            
                                Tho W Griffith
                        
                    